Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 03/21/2022.
In the Instant Amendment, claims 1, 9, and 15 have been amended; claims 1 and 9 are independent claims.  Claims 1-20 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
The Examiner confirmed that the proposed during interview on 03/02/2022 would not overcome the applied art. Could you please take a look the Examiner Interview Summary Record is mailed on 03/17/2022? 
The Double Patenting rejections are maintained until the Terminal Disclaimer is filed.
Applicants’ arguments in the instant Amendment, filed on 03/21/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: “[n]othing in Barzilai discloses or suggests an ‘obligation’ associated with the data because of the access” and “nothing in Farmer discloses or suggests an ‘obligation’ associated with the data because of the access.”  
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Saukko does disclose wherein the multiple action are not displayed prior to detecting the hold input (pars. 0060-0062 and 0067-0068; Figs. 6-7; the settings view 305, the dialog 530 or the option 670 does not display until a system 100 receives the user inputs).  It is clear that Saukko does disclose the limitation argued above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saukko et al., (“Saukko,” US 2014/0007019), filed on June 29, 2012.  
Regarding claim 1, Saukko discloses a method comprising:
5displaying, by a computing device, an icon in a user interface (pars. 0047; Figs. 3a-3b; a graphical user interface (GUI)300 display icon menu; for example, a setting icon, calendar icon, music icon); 
detecting a hold input to select the icon displayed in the user interface (pars. 0046, 0049; Figs. 2 and 3a-3d; a user selects an icon by holding finger on top of selected icon); 
in response to detecting the hold input to select the icon, displaying multiple actions associated with the selected icon in the user interface (pars. 0049, 0051; Figs. 3a-3d; a settings view 305 relating to the functionality of the camera is displayed on the GUI 300, the settings view 305 contains two actions associate with the camera lens 304 icon; and also see pars. 0060-0062; Fig. 6; a dialog 530 contains the ‘copy’ and ‘Cut & Past’ functions, which are known as multiple action associated with selected icon 510; pars. 0067-0068; Fig. 7; ‘Pause,’ ‘Stop,’ and ‘Skip,’ which are known as multiple action associated with selected icon 630. [there is displayed /popup menu which contains  multiple action menus]); wherein the multiple action are not displayed prior to detecting the hold input (pars. 0060-0062 and 0067-0068; Figs. 6-7; the settings view 305, the dialog 530 or the option 670 does not display until a system 100 receives the user inputs). 
receiving a tap input at a position of an action of the multiple actions to select the action (pars. 0049, 0051, 0059, 0065-0069; Figs. 3-7); 10and in response to detecting the tap input, initiating the selected action (pars. 0049, 0051, 0059, 0065-0069; Figs. 3-7; a dialog 530 is displayed on a screen; in Fig. 6c show an options 670 on the mobile phone 600).  
Regarding claim 2, Saukko discloses the method of claim 1, wherein the multiple actions are simultaneously displayed in the user interface in response to detecting the hold input to select the icon (pars. 0048, 0049, and 0060; Figs. 3a-3d and 5a-5c).  
Regarding claim 3, Saukko discloses the method of claim 1, the method of claim 1, wherein the computing device comprises a smart phone (pars. 0038 and 0047; Figs. 2 and 3a-6d; a smart phone 300).  
Regarding claim 4, Saukko discloses the method of claim 3, wherein the user interface is displayed on a touchscreen of the smart phone (pars. 0025, 0041, 0046-0047; 0055; Figs. 2 , 3, and 4).  
Regarding claim 5, Saukko discloses the method of claim 4, wherein the hold input is received when a finger of a user presses the touchscreen and holds the finger on the touchscreen for a predetermined amount of time satisfying a hold threshold (pars. 0055; Figs. 3a-3d, 4, 5-7).  
Regarding claim 7, Saukko discloses the method of claim 1, wherein the computing device comprises a tablet device (pars. 0038, 0058; Figs. 5a-5c; a tablet device 500).  
Regarding claim 8, Saukko discloses the method of claim 7, wherein the user interface is displayed on a touchscreen of the tablet device (pars. 0058-0060; Figs. 5).  
Regarding claim 9, Saukko discloses a mobile computing device comprising: 
10a touchscreen (pars. 0025, 0041, 0046-0047; 0055; Figs. 2 , 3, and 4); and at least a memory and a processor to perform operations (pars. 0036-0040; Figs. 1 and 2; processors 110 and 210) comprising: 
displaying, by the touchscreen, an icon in a user interface (pars. 0047; Figs. 3a-3b; a graphical user interface (GUI)300 display icon menu; for example, a setting icon, calendar icon, music icon); 
detecting a hold input to select the icon displayed in the user interface (pars. 0046, 0049; Figs. 2 and 3a-3d; a user selects an icon by holding finger on top of selected icon); 
in response to detecting the hold input to select the icon, displaying multiple actions 15associated with the selected icon in the user interface (pars. 0049, 0051; Figs. 3a-3d; a settings view 305 relating to the functionality of the camera is displayed on the GUI 300, the settings view 305 contains two actions associate with the camera lens 304 icon; and also see pars. 0060-0062; Fig. 6; a dialog 530 contains the ‘copy’ and ‘Cut & Past’ functions, which are known as multiple action associated with selected icon 510; pars. 0067-0068; Fig. 7; ‘Pause,’ ‘Stop,’ and ‘Skip,’ which are known as multiple action associated with selected icon 630. [there is displayed /popup menu which contains  multiple action menus]); wherein the multiple action are not displayed prior to detecting the hold input (pars. 0060-0062 and 0067-0068; Figs. 6-7; the settings view 305, the dialog 530 or the option 670 does not display until a system 100 receives the user inputs)
receiving a tap input at a position of an action of the multiple actions to select the action (pars. 0049, 0051, 0059, 0065-0069; Figs. 3-7); and in response to detecting the tap input, initiating the selected action (pars. 0049, 0051, 0059, 0065-0069; Figs. 3-7; a dialog 530 is displayed on a screen; in Fig. 6c show an options 670 on the mobile phone 600).  
Regarding claim 10, Saukko discloses the method 20of computing device of claim 9, wherein the multiple actions are simultaneously displayed in the user interface in response to detecting the hold input to select the icon (pars. 0048, 0049, and 0060; Figs. 3a-3d and 5a-5c).  
Regarding claim 11, Saukko discloses the mobile computing device of claim 9, wherein the hold input is received when a finger of a user presses the touchscreen and holds the finger on the touchscreen for a predetermined amount of time satisfying a hold threshold (pars. 0055; Figs. 3a-3d, 4, 5-7).  
Regarding claim 13, Saukko discloses the mobile computing device of claim 9, wherein the mobile computing device comprises a smart phone (pars. 0025, 0041, 0046-0047; 0055; Figs. 2 , 3, and 4).  
Regarding claim 14, Saukko discloses the mobile computing device of claim 9, wherein the computing device comprises a tablet device (pars. 0058-0060; Fig. 5).  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al., (“Shim,” US 2014/0380234), published on December 25, 2014.  
Regarding claim 15, Shim discloses a method comprising: 
displaying, by a computing device, an icon in a user interface, the icon associated with a light (pars. 0071-0072; Fig. 5; a user interface (UI) window includes an individual control object 510); 
detecting a tap and hold input to select the icon displayed in the user interface (pars. 0072-0073, 0127-0129; Figs. 6 and 13-15); 
in response to detecting the tap and hold input to select the icon, turning on the light (pars. 0127-0129; Figs. 13-15); and 
adjusting a brightness of the light based on an amount of time of the hold input (pars. 0085, 0110-0115, 0127; Figs. 9-10A-10B, 13; brightness of light will be change according to long tap by user).  
Regarding claim 16, Shim disclose the method 16. The method of claim 1 5, wherein the adjusting the brightness comprises increasing the brightness of the light based on the amount of time of the hold input (pars. 0085, 0110-0115, 0127; Figs. 9-10A-10B, 13; the user can drag up/down to adjust dimming of light).
Regarding claim 17, Shim disclosed the method of, wherein the adjusting the brightness comprises decreasing the brightness of the light based on the amount of time of the hold input (pars. 0085, 0110-0115, 0127; Figs. 9-10A-10B, 13; the user can drag up/down to adjust dimming of light. [the user can tap and hold for dragging up and down to adjust dimming of the light]).  
Regarding claim 18, shim disclose the method of claim 15, wherein the computing device comprises a smartphone (pars. 0002, 0004, 0070; Fig. 1; a user terminal 100 according to an exemplary embodiment includes a mobile phone such as a smartphone, a tablet personal computer (PC), a laptop computer, a desktop PC, a Personal Digital Assistant (PDA)).  
Regarding claim 19, Shim discloses the method of claim 15, wherein the computing device comprises a tablet device (pars. 0002, 0004, 0070; Fig. 1; the user terminal 100 according to an exemplary embodiment includes a mobile phone such as a smartphone, a tablet personal computer (PC), a laptop computer, a desktop PC, a Personal Digital Assistant (PDA)).  
Regarding claim 20, Shim discloses the method of claim 15, wherein the light is remote from the computing device (pars. 0071; Fig. 1, 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saukko et al., (“Saukko,” US 2014/0007019), filed on June 29, 2012, in view of Segal et al., (“Segal,” US 20010035860), published on November 1, 2001.  
Regarding claim 6, Saukko discloses the method of claim 5, but does not explicitly disclose wherein the tap input is received after the finger is lifted from the touchscreen. 
However, Segal discloses a method for controlling a device having a display screen, wherein the tap input is received after the finger is lifted from the touchscreen (Segal: pars. 0038-0042; Figs. 5-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Segal with the method/system of Saukko to provide users with a means for performing a gesture on the pad the controller controls the device to enable the control function corresponding to the gesture performed on the pad.
Regarding claim 12, Saukko discloses the 5ttttmobile computing device of claim 11, but does not explicitly disclose wherein the tap input is received after the finger is lifted from the touchscreen.  
However, Segal discloses a method for controlling a device having a display screen, wherein the tap input is received after the finger is lifted from the touchscreen (Segal: pars. 0038-0042; Figs. 5-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Segal with the method/system of Saukko to provide users with a means for performing a gesture on the pad the controller controls the device to enable the control function corresponding to the gesture performed on the pad.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (“Li,” US 2013/0068832), published on March 21, 2013, in view of Saukko et al., (“Saukko,” US 2014/0007019), filed on June 29, 2012.  
Regarding claim 15, Li discloses a method comprising: 
15displaying, by a computing device, an icon in a user interface, the icon associated with a light (pars. 0030-0032; Fig. 4; a smart phone displays icon 41’ and 43’); 
detecting a tap [[and hold]] input to select the icon displayed in the user interface (pars. 0030-0032; Fig. 4; a user can select any icon by touching/clicking) 
in response to detecting the tap [[and hold]] input to select the icon, turning on the light (pars. 0030-0032; “the user may select the icon 41' and 42' for turning on or turning off the lighting devices 41 and 42”); and adjusting a brightness of the light [[based on an amount of time of the hold input]] (pars. 0034; Fig. 5; “[t]he human operator may move a light adjusting icon along a sliding scale by pushing the button or touching the touch screen of the smart phone. For example, the icon for light 1 may be moved to the left for dimming the light, while another icon for light 2 is set in the middle of its respective sliding scale, and the icon for light 3 is moved close to rightmost end of the sliding scale for increasing the brightness of the corresponding light 3”).
Li discloses all limitations above, but does not explicitly disclose hold input to select icon. 
However, Saukko discloses a method for detecting user input, wherein hold input to select icon (Saukko: par. 0046, 0049, and 0060; “[a] user provides another user input by hovering over the lens of the camera of the device and holding the finger still for a while near the camera. As a result, the settings view for the camera is displayed and the user is enabled to interact with the camera, which is a component included in the device, and thus view and/or change the settings relating to the functionality of the camera”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Li with the method/system of Saukko to allow users to perform dragging/moving/sliding/increasing function. 
Regarding claim 16, Li and Saukko disclose the method of claim 15. 
Li further discloses the method, wherein the adjusting the brightness comprises increasing the brightness of the light based on the amount of time of the hold input (Li: pars. 0034; Fig. 5; “[t]he human operator may move a light adjusting icon along a sliding scale by pushing the button or touching the touch screen of the smart phone. For example, the icon for light 1 may be moved to the left for dimming the light, while another icon for light 2 is set in the middle of its respective sliding scale, and the icon for light 3 is moved close to rightmost end of the sliding scale for increasing the brightness of the corresponding light 3.”  Saukko: par. 0046, 0049, and 0060; “[a] user provides another user input by hovering over the lens of the camera of the device and holding the finger still for a while near the camera. As a result, the settings view for the camera is displayed and the user is enabled to interact with the camera, which is a component included in the device, and thus view and/or change the settings relating to the functionality of the camera”).  
Regarding claim 17, Li and Saukko disclose the method of claim 15. 
Li further discloses wherein the adjusting the brightness comprises decreasing the brightness of the light based on the amount of time of the hold input (Li: pars. 0034; Fig. 5; “the icon for light 1 may be moved to the left for dimming the light, while another icon for light 2 is set in the middle of its respective sliding scale, and the icon for light 3 is moved close to rightmost end of the sliding scale for increasing the brightness of the corresponding light 3.” [the user tap and hold to move icon for adjusting the brightness of light]  Saukko: par. 0046, 0049, and 0060; “[a] user provides another user input by hovering over the lens of the camera of the device and holding the finger still for a while near the camera. As a result, the settings view for the camera is displayed and the user is enabled to interact with the camera, which is a component included in the device, and thus view and/or change the settings relating to the functionality of the camera”).  

Regarding claim 18, Li and Saukko disclose the method of claim 15. 
Li and Saukko further discloses the  method, wherein the computing device comprises a smartphone (Li: pars. 0005-0006, 0020, 0026-0028; Figs. 1-3; smart phone 10.  Saukko: pars. 0025, 0041, 0046-0047; 0055; Figs. 2 , 3, and 4).  
Regarding claim 19, Li and Saukko discloses the method of claim 15. 
Li and Saukko further disclose the method, wherein the computing device comprises a tablet device (Li: par. 0020; Fig. 1; a handheld device such as a smart phone or a tablet PC.  Saukko: pars. 0058-0060; Figs. 5).  
Regarding claim 20. Li and Saukko disclose the method of claim 15. 
Li further discloses the method of claim 15, wherein the light is remote from the computing device (Li: pars. 0027-0033; Figs. 2-5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH K PHAM/
Primary Examiner, Art Unit 2174